ROBERT L. Brown, Justice, concurring. I concur in the BERT and the remand. I write to point out that my reading of the abstract is that the only order from Dr. Jerry Morgan regarding restraints for Ms. Sanford concerned Ms. Sanford in a wheelchair. According to Dr. Morgan’s deposition, he had ordered that she be tied in the wheelcháir with a bed sheet. The abstract reflects no order from Dr. Morgan that Ms. Sanford be restrained in bed. Five nurses’ affidavits state that Ms. Sanford had not fallen since December 6, 1996. Thus, the only issue of material fact resulting from the nurses’ affidavits and Dr. Morgan’s deposition relates to whether Ms. Sanford was injured falling from her wheelchair, in violation of Dr. Morgan’s order that she be so restrained. That is the issue that needs to be resolved in further proceedings before the trial court. Imber, J., joins.